NUMBER 13-11-00172-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

HAAS-ANDERSON CONSTRUCTION, LTD.,                                           Appellant,

                                           v.

DAVID DAVILA AND ANTONIO FLORES DAVILA,
INDIVIDUALLY AND FOR MINOR CHILDER OF
BEATRICE ADRIANA DAVILA, KRYSTAL DAVILA, AND
NICHOLAS DANIEL DAVILA,                                                     Appellees.


               On appeal from the County Court at Law No. 4
                        of Nueces County, Texas.


                         MEMORANDUM OPINION
       Before Chief Justice Valdez and Justices Garza and Perkes
                   Memorandum Opinion Per Curiam

      Appellant, Haas-Anderson Construction, Ltd., perfected an appeal of a judgment

rendered against it by the County Court at Law No. 4 of Nueces County, Texas. On

May 14, 2012, we granted the parties’ motion to abate the appeal and remand the

cause to the trial court because (1) the parties represented that they entered into a Rule
11 settlement agreement with respect to the issues raised in the appeal, but (2) the trial

court was required to determine whether the settlement is in the minor plaintiffs’ best

interests before the terms of agreement may be effectuated. See TEX. R. CIV. P. 44(2),

173.4(c). The trial court approved the settlement agreement by written order dated April

23, 2013. Accordingly, the parties have now filed a joint motion asking this Court to lift

our order of abatement, reverse the current judgment without regard to the merits, and

remand the case to the trial court for entry of judgment in accordance with the

settlement agreement.

        The joint motion is GRANTED IN PART AND DENIED PART.1 We hereby LIFT

the abatement previously imposed on May 14, 2012, REINSTATE the appeal, SET

ASIDE the trial court’s judgment without regard to the merits, and REMAND the case to

the trial court for rendition of judgment in accordance with the parties’ settlement

agreement. See TEX. R. APP. P. 42.1(a)(2)(B).

        Pursuant to the terms of the parties’ agreement, costs will be taxed against the

party incurring same. Cf. TEX. R. APP. P. 42.1(d) (“Absent agreement of the parties, the

court will tax costs against the appellant.”). Having disposed of the appeal at the

parties’ request, we will entertain no motions for rehearing, and our mandate will issue

forthwith.

                                                                  PER CURIAM

Delivered and filed the
2nd day of May, 2013.



        1
           Under Texas Rule of Appellate Procedure 42.1, when parties move for disposal of an appeal
due to the execution of a settlement agreement, we may not “reverse” the current judgment as the parties
request. See TEX. R. APP. P. 42.1(a)(2). Rather, we may only (A) “render judgment effectuating the
parties’ agreement[],” (B) “set aside the trial court’s judgment without regard to the merits and remand the
case to the trial court for rendition of judgment in accordance with the agreement[],” or (C) “abate the
appeal and permit proceedings in the trial court to effectuate the agreement.” Id.
                                                     2